DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s after-final reply and amendment filed 3/4/2021, are acknowledged.  Claims 1, 3, 4, 9-12, 14, 15 and 18-25 are pending.  Claims 22-25 are new.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Donald M. Prather on 3/18/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
22.  The [[composition]] method of claim 12, wherein the mosquito neuromodulation agent comprises TCB-2.

23.  The [[composition]] method of claim 12, wherein the mosquito neuromodulation agent comprises polygodial.

24.  The [[composition]] method of claim 12, wherein the mosquito neuromodulation agent comprises antagonist G.

Conclusion
Claims 1, 3, 4, 9-12, 14, 15 and 18-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618